Montgomery Coscia Greilich LLP Certified Public Accountants 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 972.748.0300 p 972.748.0700 f Thomas A. Montgomery, CPA Matthew R. Coscia, CPA Paul E. Greilich, CPA Jeanette A. Musacchio James M. Lyngholm Christopher C. Johnson, CPA J. Brian Simpson, CPA Rene E. Balli, CPA Erica D. Rogers, CPA Dustin W. Shaffer, CPA Gary W. Boyd, CPA Michal L. Gayler, CPA Gregory S. Norkiewicz, CPA Karen R. Soefje, CPA EXHIBIT 16.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Members OryonTechnologies, LLC and Subsidiaries We consent to the incorporation by reference in this Current Report on Form 8-K (relating to merger transaction) of (i) our audit report dated January 30, 2012, with respect to the consolidated balance sheets as of December31, 2011 and 2010, and the related consolidated statements of operations, changes in member’s equity (deficit) and cash flows for the years ended December 31, 2011 andDecember 31, 2010 ofOryonTechnologies, LLC and Subsidiaries. /s/ MONTGOMERY COSCIA GREILICH, LLP MONTGOMERY COSCIA GREILICH LLP Plano, Texas April 6, 2012
